                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 JERMAINE PERKINSON,

                Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-19

        v.

 MARTY ALLEN; TREVONZA BOBBITT;
 KAYLA LANIER; HEATHER FLOWERS;
 JACKSON; and CALLAHAN,

                Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 10). No party to this action filed

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiff’s: monetary damages claims against

Defendants in their official capacities; deliberate indifference claims against Defendant Allen

based on prison attacks; deliberate indifference claims against Defendants Lanier, Flowers, and

Jackson for disciplinary actions taken when Plaintiff refused a housing assignment; deliberate

indifference claims against Defendants Jackson, Allen, and Bobbitt arising from housing

placement near prior assailants; and retaliation claim based on housing placement near prior

assailant. The Court DIRECTS the Clerk of Court to terminate Allen, Bobbitt, and Jackson as

named Defendants upon the record and docket of this case. Plaintiff’s Eighth Amendment

deliberate indifference to a serious medical need claims against Defendants Callahan, Flowers, and
Lanier remain pending.

       SO ORDERED, this 18th day of March, 2020.




                                 R. STAN BAKER
                                 UNITED STATES DISTRICT JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA




                                          2
